 GREENSBORO NEWS CO135Greensboro News Company and Greensboro Printingand Graphic Communications Union, Local 319,affiliated with the International Printing andGraphic Communications Union. Cases 11-CA-10623 and 11-CA-1070319 September 1985DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 29 December 1983 Administrative LawJudge Richard A. Scully issued the attached deci-sion. The Respondent and the General Counseleach filed exceptions and a supporting brief; theRespondent filed a brief in response to the GeneralCounsel's exceptions; and the Charging Party fileda brief in support of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,1 andconclusions2 and to adopt the recommended Orderas modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative law1 The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir. 1951)We have carefully examined the record and find no basis for reversingthe findings2 The judge found that Greene, the Respondent's classified manager,told employee Allen in mid-September 1982 that the Respondent and itsemployees could not just sit and "talk about financial or family problemsif we had a union, that everything would just have to go through properchannels" We conclude, contrary to the judge, that this single statementdid not rise to the level of an unlawful threat of changed working condi-tions in the event of unionizationMember Zimmerman would find the statement an unlawful threatbased on the reasoning set forth by the judgeThe judge recommended dismissal of the complaint's allegation thatthe Respondent's assistant advertising director, Moore, engaged in unlaw-ful interrogation by asking employee Lovings if employee Allen spoke toher "about the Union" We conclude, contrary to the judge, that Moore'squestion to Lovings was coercive and an unlawful interrogation underSec. 8(a)(1) of the Act In our view there was no legitimate basis or justi-fication for the inquiry and it unlawfully coerced Lovings into revealingwhether or not she had engaged in discussion of the Union with anotheremployee.We adopt the judge's conclusion that the Respondent's discharge ofemployee Roberts violated Sec 8(a)(3) and (I) of the Act We disclaimany reliance, however, on fn 21 of the judge's decision We consider thefootnote speculative and unnecessary for resolving the issue of the Re-spondent's motivation in discharging Roberts We likewise find it unnec-essary to rely on the judge's finding that the Respondent's pressroomforeman Patteson contradicted himself in saying that the alleged cut inthe roll of paper on the Respondent's unit 3 could have been made bysticking a knife Into the side of the roll, after having previously testifiedthat the cut could have been made only from the top downjudge and orders that the Respondent, GreensboroNews Company, Greensboro, North Carolina, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order as modified.1.Substitute the following for paragraph 1(c)."(c) Interrogating employees concermng theunion activity of their fellow employees."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Boird- -has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees with re-prisals for associating with persons known to beunion adherents and/or promoters of employees'protected concerted activities.WE WILL NOT issue warnings to employees be-cause we believe they have engaged in union orother protected concerted activities.WE WILL NOT interrogate our employees con-cerning the union activity of their fellow employ-ees.WE WILL NOT discharge or otherwise discrimi-nate against our employees in regard to hire ortenure of employment, or any term or condition ofemployment, because of their union or protectedconcerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer James Roberts immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL expunge from our records and filesany references to the discharge of James Robertsand the warning issued to Jane Allen on 30 July1982, and WE WILL notify them in writing that thishas been done and that the evidence of the unlaw-ful discharge and warning will not be used as abasis for future personnel actions against them.GREENSBORO NEWS COMPANY272 NLRB No. 28 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONRICHARD A SCULLY, Administrative Law Judge. Oncharges filed on October 1 and November 30, 1982, byGreensboro Printing and Graphic CommunicationsUnion, Local 319, affiliated with The International Print-ing and Graphic Communications Union (the Union), theRegional Director for Region 11 of the National LaborRelations Board (the Board) issued a complaint and con-solidated complaint on November 1 and December 28,1982, respectively, alleging that Greensboro News Com-pany (the Respondent) had violated Section 8(a)(1), (3),and (4) of the National Labor Relations Act (the Act).The Respondent has filed timely answers denying that ithas committed any violation of the Act.A hearing was held in Greensboro, North Carolina, onJanuary 26, 1983, at which all parties were given full op-portunity to participate, to examine and cross-examinewitnesses, and to present other evidence and argument.Briefs submitted on behalf of the parties have been givendue consideration. On the entire record' and from myobservation of the demeanor of the witnesses, I make thefollowingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent is a North Carolina corporation en-gaged in the publication and distribution of daily morn-ing and afternoon newspapers at its facilities in Greens-boro, North Carolina. During the 12-month period pre-ceding December 28, 1982, a representative period, theRespondent had a total volume of business in excess of$200,000 and purchased and received materials directlyfrom suppliers located outside the State of North Caroli-na valued in excess of $10,000. The Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe Respondent employs approximately 400 people,about half of whom are represented by the Union andthree other labor organizations. The Union has represent-ed the pressmen for many years and, since June 1982, hasalso represented the building and maintenance depart-ment employees. The Respondent's largest unorganizedemployee unit is the advertising department, which theUnion has been conducting a campaign to organize sinceearly 1982. The Respondent's policy, as expressed in itsemployee handbook, is that "union membership is not nec-essary" for its employees although it "strive[s] for sound' The General Counsel's unopposed motion to correct certain errors inthe transcript is granted.working relationships with our existing unions." [Empha-sis added.]A. Alleged 8(a)(1) Violations1. Threats of reprisalsJane Allen has been a salesperson in the Respondent'sadvertising department since August 1977. She becameactive in the Union's campaign to organize her depart-ment in early summer of 1982.2 She signed a union au-thorization card, attended 2 meetings, 1 of which washeld at her apartment, and she secured signatures onabout 10 cards. She talked with employees about theUnion during lunch and breaks and on numerous occa-sions, also had lunch with members of the union organiz-ing committee in the one breakroom used by all employ-ees. Sometimes, Union President James Roberts wouldjoin them for lunch in the breakroomJuly 8, during the afternoon break, Roberts came intothe breakroom and sat down and had coffee with Allenand others. According to the testimony of Allen, whomI found to be a credible and convincing witness, as shewas leaving the breakroom, Classified Manager HalGreene joined her on the way back to the advertisingdepartment. Greene asked her if she knew Jim Roberts.Allen said that she did, that they had lived nearby whilegrowing up. Greene asked Allen if she knew that Rob-erts was head of the Union and she said yes. Greene thensaid: "Well, you know it doesen't look good for you tobe seen talking to him." Allen did not respond andGreene continued on into his office. When asked by Re-spondent's counsel if he ever made such a statement toAllen, Greene responded: "Not in those words, not atall." On cross-examination Greene said that he mighthave asked her how she knew Jim, but that he did nottell her she should not associate with Roberts. Based ontheir demeanor while testifying, and the fact that, as acurrent employee of the Respondent, Allen would be un-likely to fabricate such an incident,3 I credit the testimo-ny of Allen over that of Greene and find that Greene didtell Allen it did not look good for her to be seen talkingto Roberts. This, coming as it did immediately afterGreene's reference to the fact that Roberts was presidentof the Union, left little doubt but that it was Roberts'union involvement and activities which were objection-able to Greene and the Respondent. The clear implica-tion of Greene's remark was that by associating withRoberts Allen would be regarded as a union sympathizerwhich would cause her to be looked upon with disfavorby her employer. Accordingly, I find Greene's commentto Allen to be coercive and an infringement on the em-ployee's protected rights in violation of Section 8(a)(1) ofthe Act.4Jane Allen testified that on the morning of November28 Hal Greene called her into his office. After Allen satdown, Greene threw a pack of cigarettes he was holding2 All dates are in 1982 unless otherwise indicated3 See Gold Standard Enterprises, 234 NLRB 618, 619 (1978), St Anne'sHome, 221 NLRB 839 (1975)4 Lyman Steel Co, 249 NLRB 296, 302 (1980), Cone Mills Corp., 245NLRB 159, 166 (1979) GREENSBORO NEWS CO137down on his desk and told Allen that he wanted her toknow that her attitude "stinks" and he wanted to knowwhy. Allen was unaware of what prompted this inquiryand asked if there had been a customer's complaint abouther or if her work was unacceptable. Greene replied thatit "had nothing to do" with her work and said, "I justhave noticed a big change in you since early summer andI personally think that it is probably the people you areassociating with." Allen responded that there had been alot of discord in her department which she did not wantto be involved with, but that she was unaware of therebeing anything wrong with the way she was acting.Greene then asked her if she had ever considered leavingher job. Allen asked if she was being fired and Greensaid: "No, I don't have any reason to fire you." Allensaid she did not plan to leave and Greene said. "Well, ifyou're all that unhappy about everything that's going on,I really don't know why you would want to stay." Allensaid that she liked her job and the people she workedwith and, if for no other reason, she wanted to stay untilshe qualified for the Respondent's pension plan. Greeneresponded that "attitude was very important in every-thing" and that he was afraid that Allen "was going toend up like Ross Swearingen." According to Allen, RossSwearingen had been a salesman for the Respondent,who about 2 years previously, during a union organizingcampaign, had come out of the manager's office in theadvertising department, called for the employees' atten-tion, and announced to them that after 13 to 15 years ofemployment by the Respondent he had been fired forunion activity.Greene's testimony about this incident corroboratedthat of Allen in some respects. He testified that, at thestart of the conversation, he told Allen her job was notin jeopardy and she was not in trouble, but that hethought she seemed depressed and he wanted to know ifit had anything to do with her job. He said that he hadmentioned Ross Swearingen, whom Green described assomeone who started "little games with his attitude tothe point where he became depressed at times," and toldAllen he "would like to see her gain control of her atti-tude." According to Greene, the change in Allen's atti-tude which concerned him dated back to the summer.I credit the testimony of Allen to the extent that it dif-fers from that of Greene It is undisputed that Allen's jobperformance had been satisfactory or better prior to thetime this conversation occurred. Considering all of thecircumstances, including Greene's statement to Allenthat her attitude "stinks" and had since about the timeshe got involved with the Union, his attributing this tothe people she associated with after telling Allen that itdid not look good for her to be seen associating withunion activist Roberts, and Greene's reference to RossSwearingen, a union supporter whom he also consideredto have a bad attitude, I infer that Greene's commentsconcerning Allen's "attitude" referred to her prounionactivities and sympathies.55 See Virginia Metalcrafters, 158 NLRB 958 (1966), Winn-Dixie Green-ville, 157 NLRB 657 (1966)Although Greene's testimony suggested he simplywanted to find out why Allen seemed depressed, thecredited testimony of Allen establishes that Greene'sstatements and demeanor during their meeting conveyedthat he was unhappy with and critical of Allen's proun-ion "attitude." Notwithstanding the fact that he foundno fault with her work, Greene suggested that Allenshould leave her job if she was unhappy with the waythings were there. This coupled with Greene's referenceto Swearingen who had previously been discharged bythe Respondent was an unlawful threat of discharge orother reprisal in violation of Section 8(a)(1) of the Act 72. Warning to Jane AllenJane Allen testified that on July 30 she was taken to aconference room by her immediate supervisor, BobbieCox, because Advertising Director Rick Spears wantedto talk to her. Spears came in and, after some small talk,told Allen that he had to speak to her because HalGreene was not there that day Spears told Allen thatshe had been observed on the previous day by "two per-sons up front soliciting for the Union" Spears told hershe had the right to talk during breaks, lunch, and afterwork, but could not talk with anyone about unionsduring worktime because it would interfere with theworkflow. Spears told her, "If this ever happens again,you will suffer serious consequences." He then told herto return to work.Spears testified that he was told that Allen interruptedthe work activity of a typist, Leigh Ann Lovings, short-ly after 5 p m., the office's "heaviest deadline period."According to Spears, the disruption lasted about 5 min-utes and was observed by Vice President of OperationsRichard Hendricks and Assistant Advertising DirectorGary Moore, both of whom brought it to his attention.In his direct testimony about this incident, Spears madeno mention of the fact that Allen had discussed theUnion with Lovings and clearly attempted to convey theimpression that it was the disruption of work that Allenwas warned about and not talking about the Union.However, a note Spears made for his own files statesthat the reason for the warning was Allen's "soliciting ofthe Union on company time," specifically, "solicitingLeigh Ann Lovings in the typing area during workinghours." The note indicates that Spears explained theCompany's policy concerning union solicitation to Allenand told her if "she does it again, more serious conse-quences could result." Further evidence that it was notthe conversation between Allen and Lovings, but whatthe Respondent thought was being discussed that con-cerned it, was provided by the testimony of Lovings andRichard Hendricks. Lovings stated that a few minutesafter Allen left Moore came over to her and specificallyasked if Allen was talking to her "about the Union."6 There is no doubt that the Respondent's supervisors includingGreene and his supervisor Richard Hendricks were aware of Allen's,union sympathies and that she was active in the Union's organizing cam-paign as evidenced by the warning given Allen on July 30, discussedinfra7 Barnes & Noble Bookstores, 233 NLRB 1326 (1977), Loggins Meat Go,199 NLRB 291 (1972), Loby's Cafeteria, 187 NLRB 420 (1970) 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDLovings said, "Yes," but was not asked anything elseabout the conversation. Hendricks testified that he wasleaving the advertising department and, while standingwithin arm's length of Allen, he heard her tell Lovings"something to the effect, 'you have a perfect right tobelong to a union." Hendricks, who "couldn't believe"what he was hearing, listened in for a minute or so andthen went to Gary Moore and told him he had better gotell Allen "to cut that out."The credited testimony of Allen and Lovings (who nolonger works for the Respondent and has no interest inthe matter) establishes that Allen finished work at 5 p.m.and came into Lovings' work area with another cowork-er who had something to drop off there. Allen, who hadtalked to Lovings about the Union during a break on theprevious day, had been told that Lovings' feelings hadbeen hurt by the way Allen and another employee hadspoken to her. Their 2-minute conversation consisted ofAllen apologizing to Lovings for the way they had ap-proached her about the Union on the previous day anddid not involve any solicitation to join or support theUnion.8 Neither Allen nor Lovings had any recollectionof Hendricks being nearby while they were talking.The evidence shows that the Respondent had no ruleprohibiting employees from talking while on the job andthat employees and supervisors alike engaged in non-work-related conversations while working. There is noevidence that Hendricks or any other supervisor wasaware of whether it was Allen or Lovings who initiatedthis conversation, but only Allen was given a warning.Lovings, who was the one still working and whose workit was that was allegedly disrupted, was not warned orspoken to about the incident by any supervisor exceptfor Moore's inquiry about whether Allen had talkedabout the Union. Yet for all the Respondent knew,8 itcould have been Lovings who started the conversation. Ifind that this warning was given to Allen solely becausethe Respondent believed she was soliciting for the Unionand not because of any concern about the disruption ofwork the conversation caused.' •9 Although Allen gave this explanation to Hal Greene a short timeafter she received the warnings and Greene told her he would speak tothe people involved and tell them not to act unless they "knew the wholetruth," the warning to Allen has never been rescinded9 Allen was not asked nor did she tell Moore or Cox anything aboutthe content of her conversation with Lovings before she was given thewarning by Moore1• I do not credit Hendncks' testimony about his action upon observ-ing the conversation between Allen and Lovings Although he said heordered Moore to put a stop to the conversation, because it was inMoore's area of supervision, Moore did not do so He did not approachLovings until after Allen had left Even then, he did not caution Lovingsabout neglecting her work, but only asked if Allen had discussed theUnion According to Hendricks, when he spoke to Moore and told himwhat he had overheard, Moore asked if he could talk to Lovings about itand Hendricks said that "she will verify what I heard." From this, I inferthat Hendricks and Moore were not so much concerned with Lovings'work being disrupted as they were with the fact that the employees weretalking about the Union The testimony of Bobby Cox further confirmsthis She testified that before Allen was given the warning, Spears toldher that the reason was that Allen had been observed talking about theUnion with a member of the typing pool According to Cox, there is noprohibition against employees going into other departments and talkingabout nonwork-related subjects during working time and she has hadsuch conversations herselfEven assuming that the Respondent's no-solicitationrule, as explained by Moore to Allen, was in effect, theRespondent had no evidence that Allen had violated it.It made no attempt to ascertain whether Allen was, infact, soliciting for the Union, but relied on Hendricks'statement of what he allegedly thought he heard Allensay and Lovings' acknowledgement that Allen talkedabout the Union to establish a violation of the rule. In sodoing, it unlawfully equated talking about unions withsoliciting for one." Under the circumstances, I find thewarning the Respondent issued to Jane Allen to be pre-text designed to intimidate her for supporting the Unionwithout regard to whether she had violated its rules andto be a violation of Section 8(a)(1) of the Act.' 23. InterrogationThe consolidated complaint, as amended at the start ofthe hearing, alleges that when Gary Moore asked LeighAnn Lovings if Jane Allen had talked to her about theUnion there was an unlawful interrogation concerning afellow employee's union activity. I do not believeMoore's single question to Lovings, which did not in-quire Into the substance of what Lovings and Allen haddiscussed or in any way seek to probe the union prefer-ences of either employee, could be considered coerciveor constitute a violation of the Act. Accordingly, I shallrecommend that this allegation be dismissed.4. No-solicitation ruleThe complaint alleges that the Respondent maintainedand enforced a rule prohibiting all solicitations on com-pany property except those approved by management.The rule in question is contained in the Respondent'smanual of employee policies, procedures, and benefitsand provides:Solicitations•To avoid interruption and disturb-ance, it is general policy not to permit solicitationfor the sale of any products, services, chances orcontributions on company property.The United Way, as indicated earlier, is an excep-tion to this policy because it supports the principlethat giving in one campaign will support the majori-ty of those who need help among the many charita-ble agencies. Other charities may also be worthy ofsupport and all of us have the opportunity to helpin their -campaigns which include direct mail andtelethons.The Company does not prohibit "passing thehat" if the department head and the Personnel De-partment approve. Therefore, except as notedabove, the best policy is don't engage in any solici-tation activity, either as a customer or as a salesper-son.The General Counsel contends that this rule is presump-tively invalid because it is so broad as to prohibit unionsolicitation during the employees' nonworking time. The" See W.W Grainger, Inc , 229 NLRB 161, 167 (1977).i 2 See CTS Keene, 247 NLRB 1016 (1980) GREENSBORO NEWS CO139Respondent contends that this rule did not apply tounion solicitations at all and was never enforced to inter-fere with such activity during nonworking meal andbreaktimes.Union President James Roberts testified that, in thecourse of the union campaigns he was involved with, hecarried on organizing activities during meal and breakperiods in the company canteen on a daily basis, solicit-ing for membership and passing out union materials with-out company interference, and that he did not know ofany attempt by the Respondent to enforce a rule pre-venting union solicitation on company property. JaneAllen testified that she had solicited about 10 union au-thorization cards from employees on the company prop-erty during lunch and breaks and that she knew she hadthe right to engage in union activity at lunch and break-times and after work. In issuing the warning to Allen forallegedly violating the company rule concerning unionsolicitation during working time, Rick Spears did notmake reference to the rule in the employees' manual andstated that she had a right to engage in union activityduring breaks or lunch or when she was on her owntime and not working. It is not clear to what extent, ifany, this unwritten rule had been made known to Allenand other employees by the Respondent before Allenwas accused of violating it. There is no evidence that theRespondent made any effort to use it to unlawfully re-strict union activity on company property during non-working time or that employees engaged in such activi-ties were in any doubt about their freedom to do soduring nonworking time.Considering the language of the rule contained in theemployees' manual, the testimony of Roberts, Allen, andSpears, and the lack of any evidence that this rule wasever applied to union activities, I conclude that the rulein the manual was limited to restricting sales and fund-raising activities and was not intended, interpreted, orenforced in connection with union solicitation or otherunion activities on the Company's property. I, therefore,find that the Respondent's maintenance of the rule inquestion does not violate the Act 135. Threats of changes in working conditionsJane Allen testified that during mid-September, shemet with Hal Greene to discuss a higher paying job.During the course of their discussion, Greene stated thathe considered Cliff Wilson and Jim Roberts to be friendsof his, but that they were "very big on unions." Greenealso told her that one thing he did not like about unionswas that they could not just sit and "talk about financialor family problems if we had a union, that everythingwould just have to go through proper channels." Greenetestified that he would not have said anything about"going through channels" because he did not use thatterminology, but he did not specifically deny having theconversation Allen described. According to Greene, herecalled telling some employees that he personally doesnot like unions because "they can make it more difficultfor employer-employee to communicate." It was his un-13 See Axe/son, Inc., 257 NLRB 576, 579 (1981), House of Mosaics, 215NLRB 704, 718 (1974).derstanding that if a union represented employees, theycould not go directly to a supervisor to discuss a prob-lem, but would "have to go to someone else before theycan go to the manager or supervisor." I credit the testi-mony of Allen concerning Greene's remarks to her,which appear to be an accurate reflection of the sub-stance of Greene's views on employer-employee commu-nication when a union is present. Whether or not Greeneused precisely the words "going through channels," thethrust of his comments was that, if a union were present,Allen and other employees could not speak directly tohim or other supervisors without the intervention of athird party. The Board has held that any such comment"must be viewed in the context of its own particular cir-cumstances."4 Coming as it did, during a face-to-facemeeting requested by Allen in order to discuss a work-related matter of concern to her, Greene's statement thatwith a union they "could not just sit in there and talk"implied that direct dealings between employees and man-agement would be prohibited. As such, it constituted aclear threat of loss of a benefit enjoyed by the Respond-ent's employees and violated Section 8(a)(1) of theAct. 15B. The Discharge of James RobertsThe consolidated complaint alleges that, on September28, the Respondent discharged James Roberts because ofhis union and other concerted activities and because hehad filed charges with the Board and testified against itat a hearing before the Board in violation of Section8(a)(3) and (4) of the Act.Under the Board's decision in Wright Line," the Gen-eral Counsel must establish a prima facie case of discrim-ination in violation of Section 8(a)(3) by showing thatthe affected employee had engaged in protected activity,that the employer was aware of this activity, that the ad-verse action taken by the employer was motivated byunion animus, and that it had the effect of encouragingor discouraging membership in a labor organization.17James Roberts is a journeyman-pressman who was em-ployed by the Respondent for 16 years prior to his dis-charge. Roberts has been the president of the Unionsince 1979 and had previously held several other unionoffices. He has been the chief union spokesman in sepa-rate contract negotiations with the Respondent for boththe pressmen's unit and the building and maintenanceunit, which he had led the Union's successful campaignto organize in the early part of 1982.Roberts also led the Union's campaign to organize theadvertising department. In connection with that cam-paign, he filed an unfair labor practice charge with theBoard alleging that an advertising department employeenamed Shirley Shatto had been unlawfully assigned todifferent duties by the Respondent in order to impedeher activity on behalf of the Union. A complaint was14 Sacramento Clinical Laboratory, 242 NLRB 944 (1974), enf dentedin part 623 F 2d 100 (9th Ctr. 1980)15 Huntington Rubber Corp, 260 NLRB 1008 (1982), Limestone ApparelCorp, 255 NLRB 722 (1981)16 251 NLRB 1082 (1980)" United Broadcasting Ca, 253 NLRB 697, 703 (1980) 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDissued by the Board and a hearing held on September 15,at which Roberts and Shatto appeared as witnesses forthe General Counsel.The pressmen's most recent collective-bargainingagreement expired on December 31, 1980. Negotiationshave been underway since October 1980, but no newagreement has been reached After the Respondent de-clared an impasse and implemented new work rules inMarch 1981, the Union put up an informational picketline for about 5 months in 1981 at the plant and alsopicketed at a golf tournament and a baseball game spon-sored by the Respondent. The parties returned to thebargaining table in June 1981, and the Union has picket-ed at the plant on several occasions since then.Roberts testified credibly that, prior to the time hebegan organizing in the advertising department, he oftenwent into that department to place ads in the paper or tospeak to friends, without incident. In February 1982,shortly after the campaign started, Roberts went to theplant on his day off to pick up his paycheck and whilethere stopped at the advertising department and spokebriefly with Shiny Shatto. He then went to the press-room where Pressroom Supervisor Lawrence Emerytold him that he had just had a phone call from RichardHendricks and that Roberts was no longer allowed to gointo the advertising department Roberts and the unionchapel chairmen went directly to Hendricks' office toask him about this ban and Hendricks told Roberts "youcan't be organizing over there while everybody's work-ing." Roberts said that he was not organizing but merelyspoke with a friend for a moment Although Hendrickstold Roberts that Rick Spears had said he was organiz-ing, he declined Roberts' request that Spears be called into confront him." Roberts also testified that in January1982 he had been having discussions with people in themailroom concerning a possible merger of the mailersand the pressmen to form a single unit. While workingon a Saturday night, Roberts had gone into the mailroomin order to get a cup of coffee from a coffee pot keptthere, as pressmen often did. On the following Mondaymorning he was called into Emery's office Emery askedRoberts if he had been in the mailroom on Saturdaynight. When Roberts said he had been in there to getcoffee, Emery asked him who he had talked to. Emerythen said he "had a call about an incident down there"and that Roberts was no longer allowed to go into themailroom Emery would not tell Roberts who had calledhim or what he had been told and said that the ban ap-plied only to Roberts not to other pressmen When Rob-erts asked if he was being ordered not to enter the mail-room, Emery said he was "suggesting" that he not do so.Subsequently, a notice was posted by the Respondentwhich stated that no one from the pressroom could go18 Jane Allen testified without contradiction that on July 14 Robertscame into the department and talked with her in connection with placingan ad Five minutes later, Allen's supervisor, Bobble Cox, who had ob-served their conversation, called Allen on the phone and asked her whyRoberts was "always bringing his ads in" When Allen said she did notknow, Cox said, "Keep this under your hat, but we've been told to dis-courage people from other departments from coming in all the time"This occurred within a week of the day Hal Greene observed Allenspeaking with Roberts in the lunchroom and told her it did not lookgood for her to be seen talking with RobertsInto the mailroom or any other department. However,when Roberts complained about it, the notice was takendownRoberts credibly testified that in July, during the firstnegotiating session between the Respondent and thebuilding and maintenance unit, he mentioned to RichardHendricks that he understood that his name had been"raked over the coals" in several management-produc-tion meetings. Hendricks replied that Roberts "was notthe most liked employee in the building" and said thatevery time Roberts was seen talking to an employee,someone would come and tell Hendricks about it. Whenthe subject of union organizing came up, Hendricks com-mented to Roberts that it was not hard to deal with aunion organizer who was on the outside of the building,but it was difficult to deal with one who was in thebuilding every day.""Besides having filed several unfair labor practicecharges against the Respondent, Roberts' union activitybrought him into conflict with Pressroom Foreman Clay-ton Patteson on several occasions. It was Patteson whodischarged Roberts on September 28. Roberts testifiedthat, in 1980, the Union and the Respondent were dis-cussing whether pressroom foremen should be a part ofthe bargaining unit. He asked the foremen to join him inadvising management that they did not feel that theywere supervisors as defined by the Act, but all of theforemen declined to do so. About the same time, theforemen began sitting on the management side of thetable in grievance proceedings and, at times, caucusingwith management during these proceedings. Based onthis, and the influence the foremen had with other press-men, Roberts made a ruling that the foremen could nolonger address union meetings concerning working con-ditions and contract matters and the ruling was upheldby the membership. Since the rule has been in effect, theforemen have not attended union meetings In the springof 1981, the Union brought charges against Patteson andForeman Hudson Owens for allegedly refusing to workovertime at the Union's request but doing so at the re-quest of management. After a trial on these charges, Pat-teson and Owens were fined $50, which they, at first, re-fused to pay. Under union rules, dues are not collected ifa fine is not paid and, once dues are not paid for 3months, a member is suspended from the Union. After 3months passed, the union treasurer asked Patterson if hewas going to pay the fine and he said, "No." Robertscalled a meeting of all the pressmen during breaktime todiscuss the matter and they went to the superintendent'soffice and informed Emery and Patteson that none of thepressmen would work as a backup pressrunner with aforeman who had dropped his union card That after-noon the foremen paid their fines and brought their duesup to date. In June 1982, one of the journeyman press-19 Hendricks denied making this statement Based on their demeanorwhile testifying, and the corroborating testimony of James Slade whowas present at the negotiating session, I credit the testimony of RobertsAlthough in his testimony Slade apparently confused what Hendricks ac-tually said, it is clear that he did hear Hendricks comment about insideand outside organizers. I find that Hendricks made the remark as attrib-uted to him by Roberts GREENSBORO NEWS CO141men had been laid off by the Respondent for economicreasons and Patteson brought an assistant foreman in onhis day off to work overtime running a press Robertsasked Patteson to attend a union meeting to discuss thiswith the pressmen and Patteson refused Consequently,Roberts took the men on Patteson's crew into his officewhere Roberts told Patteson that he was not taking careof the men in the Union that had taken care of him formany years, that he was being used by management andthat he seemed to have forgotten who his friends wereOn the morning of September 28, Roberts learned thatthey were "dragging a dead unit," meaning, a press wasbeing run which was not being used to produce a prod-uct The press in question was being run in order to tryto identify the source of a noise that had been heard inthe press on a previous shift Roberts went to Pattesonand informed him that, while he did not object to drag-ging the dead unit in order to identify a problem, work-ing on a dead unit was a violation of the work rules andnone of the pressmen would work on it According toRoberts, Patteson got irritated and said he was not"going to order anybody to work on the damn thing"Roberts replied that he did not want to get in a fightabout it, he just wanted Patteson to know his position sothere would be no misunderstanding laterOn September 27 Roberts had a discussion with Hen-dricks concerning a grievance he had filed over the Re-spondent's use of building and maintenance employees torelieve guards during their lunchbreaks, which Robertsfelt violated the building and maintenance unit's certifica-tion When they were unable to reach an agreement,Roberts told Hendricks that he felt very strongly aboutthe matter and was going to the Labor BoardOn September 28, Roberts was assigned to work in thereel room on the first of the three levels taken up by thepress, where the rolls of paper are loaded into reels andfed up through the floor to the printing units The con-tinuous sheet of paper extending up into the printing unitis called a web A web break occurs when the sheet ofpaper breaks completely When a web break occurs, anydamaged paper must be removed and a new web createdby tapering off the leading edge of the paper and attach-ing it to a tape which is drawn up through the printingunit by the crew on the next level As this is done, theperson in the reel room turns the roll of paper to keep itslack The testimony of the experienced pressmen and su-pervisors, appearing as witnesses, establishes that webbreaks at the Respondent's plant occur unpredictably,sometimes several times in a day, and other times theremight not be one for several days 20 A web break canresult from any number of causes, including among otherthings, damage to the paper, too much water on thepaper, too much ink, cocked rollers, and trash fallinginto the web A web could be intentionally broken bystriking it with one's hand One of the jobs of the press-men is to remove snags and tears found on the edge of20 An analysis of the number of breaks occurring during the period ofJune through December 1982 was submitted and stipulated by the partiesfollowing the hearing and is received Into evidence as It Eat' 1 I findthat this analysis which was not considered by the Respondent and hadno bearing on its decision to discharge Roberts, has no probative valuewith respect to the Issues before me and I have not given it any weightthe paper rolls, which might cause the web to break, bycutting them out with a knife issued to them for that pur-poseRoberts and others had been in the reel room prior tolunch preparing for the press run After lunch, the presswas started up and Roberts went back into the reelroom As the press started, there was a web break onunit 3 Roberts tapered and slacked the paper roll, it waspulled back into the unit, and the press was started againAfter running for a short time, the web in unit 3 brokeagain As it did, Roberts noticed a wad of paper comeout of the roll, which he picked up and laid aside Patte-son testified that he went down to the reel room at thatpoint to see what was wrong and saw the wad of paperfall out This, he said, "very likely" could have causedthe web break After the press was rewebbed and hadrun off about 2000 newspapers, the web on unit 3 brokeagain taking the web on unit 2 with itRoberts testified that he had tapered off one of theunits and was working on the second when Pattesoncame back down to the reel room He finished taperingthe second unit and then he and Patteson slacked thetwo units off As he was slacking his unit he tore out acouple of tears in the edge of the paper with his fingersWhen his unit was done, Roberts went over to the onePatteson was slacking to finish it but, as it appeared to beabout finished, he walked about 10 feet away and pickedup a paper he had been reading and began to look itover while waiting for the press to start up again AfterPatteson left the reel room, Roberts went back over to apoint between the two units and to await Patteson'ssignal from the floor above to turn on the air valveswhich put tension on the paper The paper was rotatingslowly and, as Roberts put his hand on the air valve onunit 3, he noticed a small snag on the edge of the rollwhich he cut out with his knife He was still standingthere awaiting Patteson's signal when Patteson cameback into the reel room with Emery and told Robertsthe roll of paper had been deliberately cut with a knifeand that he was dismissed for deliberately slowing downproductionPatteson testified that he and Roberts were slackingthe two units and Roberts said he would finish unit 2which Patteson was working on As Patteson turned, hesaw a cut in the paper on unit 3 about three-quarters ofan inch into the paper from the edge and about a quarterof an inch deep, which he felt had been done with aknife Without speaking to Roberts, Patteson immediate-ly went upstairs to get Emery and brought him back tothe reel room Upon returning to the reel room, Pattesonsaw that the cut in the roll had been repaired, that is, ithad been cut off the roll Patteson told Emery that theroll of paper had been cut with a knife and turned toRoberts and told him he was dismissed for deliberatelyslowing down production Roberts asked Patteson if hehad seen him cut the roll of paper and Patteson respond-ed by, again, telling Roberts he was dismissed for delib-erately slowing down productionAfter being discharged, Roberts remained in the press-room for a while and observed two more web breaks onunit 3 Eventually, a security guard came and asked him 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDto leave but Roberts said he was waiting to see Hen-dricks who was out of the building at the time WhenHendricks returned, Roberts and two other pressmenwent to his office and asked him to discuss the dischargeHendricks refused, saying that a dismissal letter wasbeing typed up Roberts asked Hendricks if he wanted tohear his side of the story and Hendricks said no Robertswent back to the pressroom and Emery brought him thedismissal letter Roberts told Emery he would not leavethe building in order to protest his firing and Emery saidRoberts could meet with Hendricks alone, but none ofthe other pressmen could be spared to go with himHowever, a short time later, two pressmen were permit-ted to accompany Roberts to Hendricks' office Robertsasked that Patteson be called in, but Hendricks refusedThey asked Hendricks to accompany them to the press-room so they could show him what they were talkingabout, but Hendricks declined, saying that they wouldhave another meeting later Roberts returned to thepressroom, refusing to leave until he was eventually ar-rested and taken to jail for trespassingOn the following day, a grievance meeting was held inwhich Roberts was permitted to tell his side of the storyand another meeting was held 2 days later Roberts wasgiven no other reason for being discharged other thanthat stated in the discharge letter, "deliberately slowingdown production" Hendricks testified that he upheldPatteson's decision to discharge Roberts because he "be-lieved" Patteson At the second meeting, the Respond-ent, which had previously taken the position that sincethe pressmen's unit contract had expired there was nocompulsory arbitration of grievances, offered to submitthe matter to an arbitrator, but only if the Union agreednot to file an unfair labor practice charge with theBoard The Union refusedAnalysis and ConclusionEven without taking into consideration any of the sub-stantial volume of evidence concerning Roberts' unionactivities at the Respondent's plant, and accepting Patte-son's testimony at face value, I find it difficult to believethat any reasonable mind would conclude that Roberts'dismissal was justified on the basis of the evidence in therecordRoberts had been an exemplary employee for 16 yearsand was uniformly considered a good pressman even byPatteson, the man who discharged him Notwithstandingthis record, Roberts was summarily dismissed for sabo-tage without any meaningful investigation on the Re-spondent's part and without giving Roberts the opportu-nity to explain his actions Patteson's actions upon find-ing what he considered to be a deliberate knife cut in aroll of paper and his conclusion that Roberts had causedthe cut are neither reasonable nor logical under the cir-cumstances presented He testified that he saw the knifecut when he "glanced" at the roll on unit 3 for an "in-stant" while turning away from unit 2 Instead of exam-ining the cut more closely, Patteson, who wears eye-glasses at all times while working, immediately left thereel room, returning about 2 minutes later with EmeryAt that point, he was unable to find any cut in the roll orin the paper in the web, which had been moving at a"slow walk" and he made no attempt to find any of thebetween 50 and 100 pieces of paper which, according toPatteson, Roberts had cut out of the roll while he wasout of the reel room getting EmeryAlthough Patteson testified that he had "no idea"what caused the last web break on unit 3, one obviouspossibility would have been the knife cut he saw in thepaper on unit 3, which had reached the point where itwas entering the web Patteson testified that he knewthat the cut he saw was caused by a knife because hehad previously seen such cuts which sometimes occurredwhen wrapping paper was being cut off the paper rollsIt is possible that such a knife cut could have been madeon the inside of the roll of paper on unit 3 and that it didnot become visible until a large amount of paper had runoff the roll If that were the case, there would be littlebasis for concluding that the cut was intentionally made,and even less for concluding that Roberts had done it,when any number of people had handled and had accessto this roll of paper Roberts testified that he saw nosuch cut in the roll of paper when he rewebbed andslacked off unit 3 Even if the cut were there, and he hadnegligently failed to find it, he was not guilty of deliber-ate sabotageAccording to Patteson, the only possibility he consid-ered was that Roberts had deliberately cut the roll ofpaper after the last web break He first testified that hereached this conclusion because the cut was in the centerof the roll and could only have been made from the topdown However, he later contradicted himself by sayingthat the cut could have been made by sticking a knifeinto the side of the roll Patteson's analysis of the situa-tion also assumed that Roberts, having deliberately madea knife cut into the roll of paper,21 left it in plain sightwhile Patteson was in the reel room, but then repairedthe damage after Patteson had left even though he hadgiven no indication that he had seen the cut Althoughthere was a telephone in the reel room with which hecould have called Emery and asked him to come to thereel room, Patteson did not use it When he went toEmery he did not tell him that Roberts had cut thepaper but simply asked him to come to the reel room be-cause he had something he wanted to show him It wasonly after entering the reel room and seeing a cutout in21 If, in fact, Roberts was seeking to slow production by causing another web break he appears to have chosen a method that was among theleast likely to succeed but the most likely to incriminate him The evidence is clear that web breaks are often caused by snags in the papercaused when the heavy rolls of paper are laid on their sides on glass,rocks, and other debris found in the boxcars they are shipped in or whenthey are struck or dropped while being transported in the plant Suchsnags are commonplace and the Respondent issues knives to its pressmento cut them out to prevent web breaks A knife cut in a roll of paper,while not unheard of, would certainly be more likely to raise suspicion, iffound, than a snag As an experienced pressman, it seems likely that ifRoberts wanted to cause a web break he would simulate a snag in theroll, rather than make the knife cut Patteson described At least one experienced pressman who testified felt that a three fourths inch smooth cutwould not have caused a freak Another testified that a cut or snag ismore likely to cause a web break when the paper is moving at high speedthan while running slower Thus it would seem that if Roberts wereseeeking to cause a web break he would wait until the press reached highspeed rather than cutting paper that would go through as the press wasstarting up r+GREENSBORO NEWS CO143the roll of paper, indicating that a repair had been made,that Patteson first said that he had seen a cut in the rollThe action of Emery was no more reasonable Like Pat-teson, he made no effort to find the pieces of paperwhich had been cut out of the roll by Roberts and wouldhave established that there had been a knife cut22 and heapparently had no interest in hearing any explanationfrom Roberts Likewise, Hendricks, although admittingthat he was "flabbergasted" by Roberts' discharge, re-fused to meet with him until the dismissal letter had beenissued and then refused to discuss the matter with himuntil the next dayWhen the foregoing facts are considered against thebackground of Roberts' substantial and continuous unionactivity at the Respondent's plant, which include enforc-ing the terms of the pressmen's collective-bargainingcontract and work rules, organizing in other depart-ments, and filing unfair labor practice charges and testi-fying before the Board and the Respondent's knowledgeof these activities, the Respondent's union animus, asdemonstrated by the statement concerning unions in itsemployees' manual, the 8(a)(1) violations found hereinand the antiunion comments of its executives Greene andHendricks, and its precipitous discharge of Roberts, theyconvince me that the basis for Roberts' discharge was apretext and he was, in fact, discharged because of unionsupport and activityIn similar circumstances, the fact that an employermade no meaningful effort to investigate alleged employ-ee misconduct or to give the employee the opportunityto explain before being discharged has been a significantfactor in a finding of discrimination by the Board and thecourts 23 It is particularly significant here because, if theroll of paper had been cut with a knife, there shouldhave been a substantial amount of physical evidenceavailable to establish this fact Both Patteson and Emery,who were present in the reel room immediately after thealleged knife cut had been repaired by Roberts, were in aposition to pick up the cutouts and preserve them as cor-roborating evidence If the cutouts were not there, itwould have established that Roberts had disposed of theevidence Their failure to even look for the cutoutsstrongly suggests that no such corroborating evidenceexisted and they knew it Hendricks, too, declined thepressmen's invitation to go to the reel room at a timewhen the cutouts should have been availableAs discussed above, even if Patteson's testimony con-cerning this incident is believed, his actions and conclu-sions are not supportable I did not find him to be a be-lievable witness and do not credit his testimony where itconflicts with Roberts, who was a credible and convinc-ing witness It appears that when Patteson came back tothe reel room with Emery he had already made up his22 While Patteson could have felt there was no need for proof of whathe had seen, or thought he had seen, I find it incredible that Emerywould have made no effort to pick up the corroborating physical evidence or to determine that the paper that had been cut out of the rollwas not on the reel room floor23 See e g, Synco Corp 234 NLRB 550 (1978) Terminal ServicesHouston, 229 NLRB 1117 (1977) TIME DC Inc v NLRB, 504 F 2d294 (5th Cir 1974), NLRB v Ayer Lar Sanitarium, 436 F 2d 45 (9th Cir1970), US Rubber Co v NLRB 384 F 2d 660 (5th Cir 1967)mind to dismiss Roberts His statement to Roberts•"Ihereby dismiss you for deliberately slowing down pro-duction"•which he repeated twice, sounded stilted andrehearsed The knife cut Patteson allegedly saw had not,up to that point, caused any slowdown Inasmuch asRoberts' credible testimony establishes that no knife cutexisted, Patteson may very well have been accusing Rob-erts of having caused the prior web break, which Patte-son admitted at the hearing he had "no idea" how it hadbeen causedThe Respondent's argument that Patteson was solelyresponsible for Roberts' discharge and, because he was aunion member with prounion sympathies, he must havebeen motivated by legitimate concerns, is not persuasiveThere was uncontradicted testimony that the Union hadforced Patteson and other foremen who held union cardsto choose between management and the Union by askingthat they take the position that they were members ofthe bargaining unit They refused to do so and, shortlythereafter, began sitting with management during griev-ance proceedings which resulted in their being barredfrom speaking at union meetings Patteson admitted thathe attended training sessions, production meetings, andsocial events which were restricted to management Pat-teson had several clashes with Roberts, in his capacity asunion president, over work rules and had had embarrass-ing confrontat.c,•;; in front of his entire crew over hisfailure to pay a fine assessed against him by the Union,and his giving overtime work to an assistant foremanPressman Dewey Wells testified credibly about a conver-sation he had with Patteson, a longtime friend, in Sep-tember 1981, in which Patteson, who had just had anangry discussion with Roberts about work rules, pointedto Roberts and told Wells, "he's going to keep on andkeep on until he gets it "24While Patteson discharged Roberts, Hendricks couldhave overruled this decision The record shows thatHendricks kept close watch on Roberts' actions at theRespondent's plant, unsuccessfully sought to limit Rob-erts' access to other departments and was unhappy withhaving to deal with an organizer (Roberts) who wasinside the plant every day While Hendricks admittedthat he was "flabbergasted" at the dismissal of Robertsand had never known Roberts to lie to him, he upheldPatteson's decision, in the absence of any objective evi-dence, because he "believed" himIn summary, I find the Respondent's discharge of Rob-erts, an active and successful union activist, who at thetime was seeking to organize the Respondent's advertis-ing department, had no reasonable basis and was a pre-text I also infer from this and the other evidence thatthe real reason for Roberts' discharge was his union ac-tivity Consequently, I find that the discharge of Roberts24 Patteson denied making this statement I credit the testimony ofWells who is a current employee of the Respondent and unlikely to fabrtcate such a story I find this casts further doubt on Patteson s credibilityas a witness Standing alone, this comment coming over a year beforeRoberts dismissal might be of little significance However the evidenceshows that Roberts did keep on and keep on, last confronting Pattesonover work rules on the morning of his discharge, and that he eventuallydid "get it from Patteson 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discriminatory and in violation of Section 8(a)(3) ofthe Act. 2 5There is no way of telling to what extent Roberts'filing charges with the Board and his testimony at aBoard hearing entered into his dismissal or Hendricks'decision to uphold it. I doubt that it was a significantfactor It appears that Roberts' organizing activities wereof far more concern to the Respondent than the unfairlabor practice charges he filed with the Board, whichHendricks told Roberts he was not worried about sincethe only result would be a "slap on the hand." Under thecircumstances, I find it unnecessary to determine wheth-er the Respondent also violated Section 8(a)(4) of theAct.CONCLUSIONS OF LAW1.The Respondent, Greensboro News Company, is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(1) of the Actby (a) threatening employees with reprisals for associat-ing with persons known to be union adherents and/orpromoters of employees' protected concerted activities;(b) issuing a warning to employee Jane Allen because itthought she engaged in union or other protected activity;and (c) threatening employees with the loss of benefitsbecause of their support for the Union.4.The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging employee James Roberts becauseof his support for and activities on behalf of the Union5.The foregoing unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.6.The Respondent did not engage in unfair labor prac-tices alleged in the complaint not specifically foundherein.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.Having found that the Respondent violated Section8(a)(3) and (1) of the Act by discharging James Roberts,I shall recommend that the Respondent be ordered tooffer Roberts immediate and full reinstatement to hisformer position or, if it no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges previously enjoyed, andto make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him.Backpay shall be computed in the manner prescribed inF. W. Woolworth Co., 90 NLRB 289 (1950), with interestto be paid on the amounts owing in accordance withFlorida Steel Corp., 231 NLRB 651 (1977).2628 Since this is not a "mixed motive" case, Wright Line does not apply28 See generally Isis Plumbing Co, 138 NLRB 716 (1962)On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Greensboro News Company,Greensboro, North Carolina, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a)Threatening employees with reprisals for associat-ing with persons known to be union adherents and/orpromoters of employees' protected concerted activities.(b)Issuing warnings to employees because it believesthey have engaged in union or other protected concertedactivities.(c)Threatening employees with loss of benefits be-cause of their support for the Union or any other labororganization.(d)Discharging, or otherwise discriminating againstemployees in regard to hire or tenure of employment, orany term or condition of employment because of theirunion or protected concerted activities.(e)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer James Roberts immediate and full reinstate-ment to his former position of employment, or if that po-sition no longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed, and make himwhole for any loss of earnings and other benefits sufferedas a result of the discrimination against him in themanner set forth in the remedy section of the decision.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(c)Expunge from its records and files any referencesto the discharge of James Roberts and the warningissued to Jane Allen on July 30, 1982, and notify them inwriting that this is being done and that the evidence ofthe unlawful discharge and warning will not be used as abasis for future personnel actions against them."(d)Post at its Greensboro, North Carolina plant copiesof the attached notice marked "Appendix."28 Copies of" If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses28 See Sterling Sugars, 261 NLRB 472 (1982)29 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board" GREENSBORO NEWS CO145the notice, on forms provided by the Regional Directorfor Region 11, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material(1) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the consolidated com-plaint be dismissed insofar as it alleges violations not spe-cifically found herein